Citation Nr: 1436497	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-13 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right knee osteoarthritis. 

2.  Entitlement to service connection for left knee osteoarthritis. 

3.  Entitlement to service connection for right knee instability. 

4.  Entitlement to service connection for left knee instability.

5.  Entitlement to service connection for low back disability.

6.  Entitlement to service connection for bilateral foot disability.

7.  Entitlement to service connection for bilateral hip disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to November 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In November 2012, the Veteran offered testimony at a videoconference hearing before the undersigned Veterans Law Judge.  The transcript has been associated with the claims file.

When the case was before the Board in February 2013, May 2013, and October 2013, it was Remanded for additional development.  The claim has been returned for appellate review. 

For reasons expressly discussed below, the claims of entitlement to service connection for bilateral feet, hips, and back disabilities are being remanded for the issuance of an appropriate statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).  These issues have, therefore, been added to the title page of this decision.  

The claim has been processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As set forth in detail in the May 2013 Board remand, the Veteran urges that his scoliosis and pes cavus that were documented upon service entrance examination were aggravated by rigorous in-service physical activity and in turn caused him to develop in-service bilateral knee disabilities that have continued to the present time.  He testified in response to questioning from the undersigned that he began having bilateral knee pain and difficulties during basic training and that these symptoms have remained and in fact have increased in intensity and severity.  

The post service treatment records dating from 2006 demonstrate current knee disabilities and the Veteran reported that he underwent bilateral knee arthroscopy in 1992, with removal of cartilage. 

Service treatment records (STRs) include a March 1965 entrance physical examination report documenting that the Veteran entered service with abnormalities of the back and feet to include dorsal kyphosis scoliosis and pes cavus.  Despite this, he was deemed physically qualified for enlistment.  The service record documents treatment for foot complaints including Achilles injury and callus removal.  At separation, all systems, including the back and feet, were indicated to be normal, and he was physically qualified for separation. 

The Veteran testified that he did not complain about all of his pain, including knee pain, in service because he did not want to be treated more harshly.  However, his pain in the knees began at that time and appeared to him to be related to the overuse and injury to his feet and back that he endured in basic training and beyond. 

The Board referred issues of entitlement to service connection for a back disability to include scoliosis, and foot disability to include pes cavus, to the Agency of Original Jurisdiction in the three prior Remands.  In May 2014, the RO denied service connection for these claims.  In July 2014, the AMC issued a supplemental statement of the case continuing the denial of service connection for the claimed knee disabilities.  In July 2014, the Veteran's representative submitted a statement to the Board with respect to those issues indicating disagreement with the denial of the back and foot claims and again urging that in-service aggravation of the back and foot conditions caused other conditions on a secondary basis.  However, the RO has not issued a statement of the case (SOC) that addresses these issues.  In such cases, the appellate process has commenced and the Veteran is entitled to an SOC.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet. App. 238 (1999).

Additionally, noting that Veran's consistent assertions as to his belief that his knee disabilities are secondary to these disabilities, the Board finds that the claims of entitlement to service connection for knee disabilities are inextricably intertwined with the issue of entitlement to service connection back, bilateral foot and hip disabilities.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The issues of entitlement to service connection for back, foot and hip disabilities are "intertwined" with the issues of entitlement to service connection knee disabilities, to include on a secondary basis, because a decision on the back, foot and hip claims may have an impact on the knee claims.  See 38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439, 488 (1995)(en banc).  Consequently, the claims of entitlement to service connection for knee disabilities must be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following action:

1. The Veteran and his representative must be provided with a SOC on the issues of entitlement to service connection for low back disability, bilateral foot and hip disabilities denied in the May 2014 rating decision.  They should also be informed of the requirement to perfect an appeal with respect to these issues, and if the Veteran perfects an appeal, all indicated development should be completed before the case is returned to the Board. 

2. Only if the originating agency awards service connection for foot, low back or hip disabilities, then the originating agency should conduct any development deemed necessary in order to readjudicate the claims of entitlement to service connection for the bilateral knee disabilities on a secondary basis, to include obtaining an addendum medical opinion.  

3. Thereafter, if the claims for service connection for bilateral knee disabilities remain denied, the originating agency must issue a supplemental statement of the case to the Veteran and his representative, affording the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

